Case 2:19-cr-00085-GZS Document 7 Filed 06/11/19 Pageliof3 PagelD#:9

UNITED SFA TES DISTRICT COURT
DISTRICT OF MAINE

UNITED STATES OF AMERICA = 7819 JUN LT ATE 37
Docket No. p) (4- Cf- 65 -GaS

GL EY GLind

 

LEONARDO & CO., P.A.

 

 

PROSECUTION VERSION

If this case were to proceed to trial, the United States would prove the following facts
beyond a reasonable doubt with respect to Count One of the Information:

In 2017 and 2018, law enforcement agencies conducted an investigation of a marijuana
trafficking organization operating in Androscoggin County, Maine, and elsewhere. During the
course of the related financial investigation, agents determined that Brian Bilodeau, a member of
the drug organization, received four checks, each in the amount of $12,500, during the calendar
year 2017, These checks were drawn on accounts associated with Defendant Leonardo & Co., a
Lewiston-based accounting firm. These payments did not involve a tax refund or payment for
any services Bilodeau provided to the firm. Instead, on each occasion, Defendant exchanged the
checks for $12,500 in cash.

One of these above-described checks was dated December 28, 2017, and drawn upon an
account in the name of Defendant. Financial records reveal Bilodeau deposited the check on this
same day.

Because the December 28, 2017, check involved the receipt of more than $10,000 in
United States currency, federal law required Defendant to file a report commonly known as a
Form 8300. Defendant failed to file this report as required by federal law and thus intentionally

evaded the mandated reporting requirements.
Case 2:19-cr-00085-GZS Document 7 Filed 06/11/19 Page 2of3 PagelD#: 10

Dated at Portland, Maine this 11th day of June, 2019.
Respectfully submitted,

Halsey B. Frank
United States Attorney

a

avid B. Joyce

Assistant U.S. Attorney

United States Attorney’s Office
100 Middle Street

Portland, ME 04101

david.joyce@usdoj.gov

   
Case 2:19-cr-00085-GZS Document 7 Filed 06/11/19 Page 3of3 PagelD#: 11

UNITED STATES DISTRICT COURT
DISTRICT OF MAINE

CERTIFICATE OF SERVICE

 

I hereby certify that on June 11, 2019, I filed the foregoing Prosecution Version and

caused a copy to be sent to Thomas Marjerison, Esq.

David B. Joyce
Assistant U.S. Attorney

   
